DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant' s arguments and amendments filed on 5/9/2022 have been acknowledged and entered.
Claims 1-9 are pending.  
Claims 5-8 have been withdrawn.
Claim 1 has been amended.
New claim 9 has been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ido et al (JP2007093241) in view of Ando et al (US 5,399,435).
Regarding claims 1-4, Ido teaches a radar device cover comprising a resin base material with an In bright film layer that and a metal compound layer formed preferably above and below the In bright film layer. Ido teaches the In layer is fragile and it is desirable to adhere the layer to the base (p1 of 5 and 2 of 5) and to provide the layer from protection from heat, and contact pressure in processing, Ido teaches the metal compound may comprise a limited number of compounds including oxides such as silicon oxide and zircon oxide (p 2 of 5).  
Ido does not specify a metal compound layer film of SixMyOz as a first layer or Six’My’Oz’ as a third layer. 
However, Ando teaches a metal oxide layer of ZrSizOy which provides good heat resistance (boiling water test) alkali and acid resistance and scratch and abrasion resistance and is good for applications requiring high durability.  Ando teaches the stoichiometry can be adjusted to optimize the durability and scratch resistance and chemical stability and can provide good adhesion (col 9 lines 14-17 and col 23 lines 36-41 col 25, lines 37-44).  
Therefore, it would have been obvious to apply ZrSizOy films as taught by Ando as the metal oxide films of Ido to provide metal oxide films with alkali, acid, scratch and abrasion resistance and high durability and to adjust the stoichiometry to achieve the desired balance of characteristics in order to adequately protect the In layer of Ido resulting in a (first) oxide layer of SixMyOz and a (third) layer of Six’My’Oz’ where X, Y, Z, X’, Y’ and Z’ are all greater than 0 and where X+ Y,+Z =100 and  X’ + Y’ +Z’ =100.   Since the materials are the same the product would be considered a sheen product.  Regarding the limitation “wherein the metal films are obtained by sputtering the first layer, the second layer and the third layer in this order.” This is a product by process limitation and although the films in both Ido and Ando may be deposited by sputtering, If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ido et al (JP2007093241) in view of Ando et al (US 5,399,435) further in view of  Ido et al (US 20070098967A1) (referenced as Ido ‘ 967)
Regarding claim 9, Ido in view of Ando teaches all of the limitations of claim 1 as set forth above.
Ido in view of Ando does not teach the formation of an island structure.
However, Ido ‘967 teaches the deposition of a metal coating on an inorganic oxide undercoating facilitates a discontinuous sea-island structure for a radar use to provide transparency to millimeter waves and allows for lightening protection capacity, reduced spread of corrosion, and the ability to conform to curved surfaces [0003] [0011] [0016] and [0032]  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the metal and upper oxide coatings of Ido in view of Ando on the lower oxide coating of Ido in view of Ando (which would inherently act as a growth nucleus) (a particle forming the first layer
structured as a growth nucleus), as indicated by Ido ‘967 by PVD to provide coatings in the form of islands that provide transparency to millimeter waves and allow for lightening protection capacity, reduced spread of corrosion, and the ability to conform to curved surfaces.

Response to Arguments
Applicant's arguments and amendment in the form of an addition of a new claim filed 5/9/2022 have been fully considered but they are not persuasive. Applicant’s amendment of claim 1 has overcome the objection which has been withdrawn. 
Regarding the rejections under 35 U.S.C 103 over Ido in view of Ando, Applicant argues that the beneficial properties of the metal oxide of Ando correspond only to an outermost layer of the product; that is, the layer that is exposed to air.  Applicant argues that, Ando never teaches or suggests that the metal oxide layer could be formed as an intermediate layer. Even more so, Ando never teaches or suggest that the metal oxide layer could be formed as a first layer between a base layer and a second layer, let alone a second layer formed of In.  Applicant further argues that Ido discloses a specific composition for an intermediary layer in order to obtain the benefit of reduced cracking of the In bright film layer due to the effects of heat and pressure.  
In response to Applicant’s arguments, although Ando may not teach it, Ido specifically teaches the metal compound film layer may be formed on both the upper and lower sides of the In film and as Ido indicates the metal compound is not particularly limited but may include a limited number of compounds including oxides such as silicon oxide and zircon oxide (p 2 of 5) which combined with the teaching of Ando, renders obvious the combination of Ido in view of Ando as set forth above. Additionally, but not deemed necessary, the material of Ando appears to provide good heat resistance which Applicant admits would be desired by Ido as a characteristic of the material to prevent cracking.  Therefore, Applicant’s arguments are not convincing.  Regarding new claim 9, the claim is obvious in view of Ido ‘967 as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       

/E.D.I./Examiner, Art Unit 1784